DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 16, drawn to methods of in vitro identifying a skin wound as being non-healing and monitoring the healing of skin wound in an individual.
Group II, claim(s) 12-13, drawn to a kit for performing the identifying healing of skin wound.
Group III, claim(s) 14-15, drawn to a method of screening compounds suitable for modulating skin wound healing, having special technical feature of administering tested compounds.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I-III lack unity of invention because even though the inventions of these groups require the technical feature of invention II, using kit having fibroblast and keratinocytes for analyzing cellular secretion thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rolland et al. (US 20030165482) where Rolland discloses kits having both fibroblast and keratinocytes in a fibrin polymer matrix array .

3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
HaCaT cells proliferation and Macrophage M1 and M2 biomarkers from macrophage supernatant.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 4, 5, 6, 8, 10, 12, 14.

The following is the species election:

Claim 4, HaCaT is a species other than fibroblast. Similarly claim 8 has this species in iiia)(See below claim 8 discussion).

Claim 5, ONE set of M1 and M2 (ONE each in M1 and M2) from steps iiib) to iiid) or one set of M1 and M2 (ONE each in M1 and M2) from steps iiib) to iiie). 
Note, only ONE set of M1 and M2. As to step (b) of claim 5, please elect TWO from (1)-(7)(should be same for both non-healing skin wound and healing skin wound).

Claim 6, step (b), please elect TWO from (1)-(7)(should be same for both non-healing and healing skin wound). 

Claim 8, please elect ONE from iiia)-iiid) or ONE from iiia)-iiie). If elect iiib) or iiic) or iiid), please elect ONE set of M1 and M2 biomarker (one/each) Note, if elect HaCaT, this will combine with claim 4, then the macrophage supernatant M1 and M2 biomarkers in claims 5-6 will not be examined for now. 
Claim 8, step (A)(skin sample at a second time points to improved healing) and (B)(skin sample at a second time points to be worsened healing), please elect TWO from (1)-(7) each and one set of M1 and M2 biomarker (one for each).  

Claim 10, please elect ONE set of M1 and M2 biomarkers (one/each) from iv), at page 20, to vii) (at page 22)(applicants use the same i, ii, iii, iv, v in subset, this is very confusing). The gist of the election is to elect ONE (from iv, v, vi, and vii from page 20-22, and ONE set of M1 and M2, OR ONE biomarker from cytokine in vii at page 22) if vii) is elected).

Claim 11, the species would be searched based on the above election, e.g. M1 and M2 markers (one/each).

Claim 12-13, please elect ONE set of M1 and M2 markers (one/each).

Claim 14, please elect ONE from B1)-B6) and ONE set of M1 and M2 biomarker (one/each).


Note, the election of species for healing vs. non-healing (improved vs. worsen) should be same for comparison. Also, please be consistent with the election of ONE set of M1 and M2 biomarkers throughout the claims.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641